   Case: 1:19-cv-02862-PAG Doc #: 13 Filed: 03/04/20 1 of 14. PageID #: 95



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


ROBERTA LINDENBAUM, individually                  Case No. : 1:19-cv-2862
and on behalf of all others similarly situated,

               Plaintiff,                         JUDGE PATRICIA A. GAUGHAN

       v.

REALGY, LLC d/b/a REALGY
ENERGY SERVICES, a Connecticut
limited liability company, and JOHN DOE
CORPORATION,

               Defendants.




            PLAINTIFF’S OPPOSITION TO DEFENDANT REALGY, LLC’S
                           MOTION TO STAY CASE
       Case: 1:19-cv-02862-PAG Doc #: 13 Filed: 03/04/20 2 of 14. PageID #: 96



                                               TABLE OF CONTENTS
                                                                                                                          PAGE(S)

I.      INTRODUCTION ............................................................................................................ 1

II.     THE APPLICABLE LEGAL STANDARD....................................................................... 5

III.    ARGUMENT...................................................................................................................... 6

        A.        The Supreme Court Is Not Going To Reject The Unanimous Ruling
                  Of Every Single Other Court To Take Up The Severability Issue ........................ 6

        B.        Class Members Will Be Prejudiced By A Stay ................................................... 10

IV.     CONCLUSION................................................................................................................. 11




                                                                  i
      Case: 1:19-cv-02862-PAG Doc #: 13 Filed: 03/04/20 3 of 14. PageID #: 97



I.     INTRODUCTION

       Defendant argues that this case should be stayed because the Supreme Court is poised to

abolish the Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq., (“TCPA”) in order to

resolve Barr v. Am. Ass’n of Political Consultants, No. 19-631 (U.S. Jan 10, 2020). Barr

concerns a debt-collection exemption that Congress introduced to the TCPA in 2015.1

       In 1991, Congress enacted the TCPA in response to a growing number of consumer

complaints regarding certain telemarketing practices. The TCPA regulates, among other things,

the use of artificial or prerecorded voices when placing calls to cellular or residential telephones.

Specifically, the plain language of §227(b)(1)(A)(iii) prohibits the use of an artificial or

prerecorded voice to a wireless number in the absence of an emergency or the prior express

consent of the called party.

       In 2015, Congress amended §227(b)(1)(A)(iii) to exempt calls “made solely to collect a

debt owed to or guaranteed by the United States” from the artificial or prerecorded voice

restrictions. Bipartisan Budget Act of 2015, Pub. L. No. 114-74, § 301(a)(1)(A), 129 Stat. 584,

588 (2015). As amended, the statute makes it illegal:

               to make any call (other than a call made for emergency purposes or
               made with the prior express consent of the called party) using any
               automatic telephone dialing system or an artificial or prerecorded
               voice . . . to any telephone number assigned to a paging service,
               cellular telephone service, specialized mobile radio service, or
               other radio common carrier service, or any service for which the
               called party is charged for the call, unless such call is made solely
               to collect a debt owed to or guaranteed by the United States.



1
 The clause (the “government debt exemption”) simply “excepted from the ban [against
unsolicited robocalls] all calls to cell phones ‘made solely to collect a debt owed to or guaranteed
by the United States.’” American Association of Political Consultants, Inc. v. FCC, 923 F.3d
159, 162 (4th Cir. 2019) (quoting Bipartisan Budget Act of 2015, Pub. L. No. 114-74, § 301(a),
129 Stat. 584, 588 (2015) (amending 47 U.S.C. § 227(b)(1)(A)(iii))).
                                                  1
      Case: 1:19-cv-02862-PAG Doc #: 13 Filed: 03/04/20 4 of 14. PageID #: 98



        47 U.S.C. §227(b)(1)(A)(iii). Several courts considering the constitutionality of the

government debt exemption have found that, as amended, the TCPA survives strict scrutiny. See,

e.g., Greenley v. Laborers’ Int’l Union of N. Am., 271 F. Supp. 3d 1128 (D. Minn. 2017); Mejia

v. Time Warner Cable, Inc., No. 15 Civ. 6445, 2017 WL 3278926 (S.D.N.Y. Aug. 1, 2017).

Recently, the Fourth and Ninth Circuit have held the government debt exemption violates the

First Amendment, but nevertheless found the provision severable and upheld the constitutionality

of the pre-amendment statute. Am. Ass’n of Political Consultants, Inc. v. FCC, 923 F.3d 159 (4th

Cir. 2019) (“AAPC”); Duguid v. Facebook, Inc., 926 F.3d 1146 (9th Cir. 2019). Every district

court to consider this question in the wake of AAPC and Duguid has agreed and allowed

plaintiffs’ claims to proceed under the pre-amendment version of the statute.

        First, the Supreme Court is never going to abolish the TCPA in its entirety. If the

Supreme Court agrees that the government debt exemption is unconstitutional, which is in itself

not relevant here, the Court will likely sever that offending language and leave the balance of the

TCPA intact. As the Fourth Circuit recognized in the decision giving rise to Barr, the Supreme

Court has a strong preference for severing flawed portions of statutes to limit the impact of its

decisions. AAPC, 923 F.3d at 171. With respect to the TCPA specifically, Congress explicitly

directed that, if any part of the statute “is held invalid, the remainder . . . shall not be affected.”

47 U.S.C. § 608. This severability provision creates “a presumption that Congress did not intend

the validity of the statute in question to depend on the validity of the constitutionally offensive

provision.” Id. (citing Alaska Airlines, Inc. v. Brock, 480 U.S. 678, 686 (1987)). The circuit court

also observed that, “[f]or twenty-four years, from 1991 until 2015, the automated call ban was

‘fully operative,’” and concluded “that a severance of the debt-collection exemption w[ould] not




                                                    2
      Case: 1:19-cv-02862-PAG Doc #: 13 Filed: 03/04/20 5 of 14. PageID #: 99



undermine the automated call ban.” Id. (quoting Free Enter. Fund v. Pub. Co. Accounting

Oversight Bd., 561 U.S. 477, 509 (2010)).

       Defendant argues that it is within the realm of possibility that the Supreme Court will

decide Barr in such a way that results in a wholesale invalidation of the TCPA, Motion to Stay

(“MTS”) at 3, but nowhere does Defendant attempt to explain why the Supreme Court would

decline to sever just the debt-collection exemption from the statute. In fact, while district and

appellate courts around the country are divided with respect to the constitutionality of the

government debt exemption, they are united with respect to severability. See, e.g., Katz v.

Liberty Power Corp., No. 18-cv-10506, 2019 WL 6051442, at *3 (D. Mass. Nov. 15, 2019)

(“There is not a substantial ground for a difference of opinion regarding the debt-collection

exception’s severability.”). In this regard, Plaintiff cites below more than a dozen cases finding

that the government debt exemption is severable. Defendant’s MTS cites none finding otherwise.

       Second, Defendant’s burden on this motion is showing that it is “clear” that deciding

Plaintiff and the class’s claims would be a “waste of judicial effort.” SEC v. Glick, No. 17-cv-

2251, 2019 WL 78958, at *6 (N.D. Ill. Jan. 2, 2019) (citing Hess v. Gray, 85 F.R.D. 15, 27 (N.D.

Ill. 1979)). Not only has Defendant not undertaken to make that showing - it is probably not

possible. The Supreme Court’s strong preference in favor of severability, the passage by

Congress of a severability provision governing the TCPA, the fact that the statute was “fully

operative” for decades prior to the introduction of the debt-collection exemption, and the general

absence of any disagreement among trial and circuit courts regarding severability all appear to be

absolute obstacles to going down that path.

       Third, given the above points about severability, however the Supreme Court resolves

AAPC is not likely to have any bearing whatsoever on the issues in this case because this case



                                                  3
     Case: 1:19-cv-02862-PAG Doc #: 13 Filed: 03/04/20 6 of 14. PageID #: 100



has nothing to do with debt collection or the government debt exemption. Moreover, any further

delay in this case would allow ongoing harms to Plaintiff and the Class, as robocalls on behalf of

Realgy continue unabated.2 Plaintiff and the class continue to suffer actual harm due to the

ceaseless nature of calling campaigns undertaken on behalf of Realgy. Moreover, given that

Plaintiff and the Class will need to seek discovery and call records from third parties, which only

becomes more difficult over time as memories fade and documentation more difficult to obtain, a

stay has great potential to cause irreparable prejudice to Plaintiff’s case.

       Defendant would have this Court believe that district courts are regularly staying TCPA

cases due the pendency of the Supreme Court proceedings in AAPC. But that is not accurate. Just

last week, Judge Leinenweber of the Northern District of Illinois denied a near-identical motion

to stay in a TCPA case, recognizing:

               The 2015 debt collection provision is narrow and not implicated in
               this case. Therefore, whether it is upheld or severed does not affect
               these proceedings. Only a seismic shift, such as invalidation of the
               TCPA, would affect this case.

       Bakov v Consolidated World Travel et al., Case No. 15-cv-2980 (N.D. Ill. February 27,

2020) (hearing transcript at 5) (attached hereto as Exhibit A). Judge Leienweber’s ruling is

practical and correct given that the likelihood that the Supreme Court will invalidate the entire

TCPA is slim at best. This Court should reach a similar conclusion here.

       Defendant’s motion to stay this litigation should therefore be denied in its entirety.




2
 Indeed, Plaintiff herself received yet another robocall on behalf of Realgy just yesterday, and
other complaints continue to pop up See e.g. https://www.bbb.org/us/ct/west-
hartford/profile/energy-conservation-products/realgy-llc-0111-24000368/complaints
                                                  4
      Case: 1:19-cv-02862-PAG Doc #: 13 Filed: 03/04/20 7 of 14. PageID #: 101



II.    THE APPLICABLE LEGAL STANDARD

       “[T]he power to stay proceedings is incidental to the power inherent in every court to

control the disposition of the causes on its docket with economy of time and effort for itself, for

counsel, and for litigants[.]” Landis v. N. Am. Co., 299 U.S. 248, 254 (1936). A stay is an

“intrusion into the ordinary processes of administration and judicial review,” Nken v. Holder,

556 U.S. 418 (2009); Virginia Petroleum Jobbers Assn. v. FPC, 259 F.2d 921, 925 (D.C. Cir.

1958) (per curiam), and accordingly “is not a matter of right.” This is true even were irreparable

injury is a possibility Virginian R. Co. v. United States, 272 U.S. 658, 672 (1926).

       The traditional standard for a stay considers four factors: “(1) whether the stay applicant

has made a strong showing that he is likely to succeed on the merits; (2) whether the applicant

will be irreparably injured absent a stay; (3) whether issuance of the stay will substantially injure

the other parties interested in the proceeding; and (4) where the public interest lies.” Hilton v.

Braunskill, 481 U.S. 770, 776, (1987).

       Courts within the Sixth Circuit have summarized the relevant factors as follows: “the

potential dispositive effect of the other case, judicial economy achieved by awaiting adjudication

of the other case, the public welfare, and the relative hardships to the parties created by

withholding judgment.” Caspar v. Snyder, 77 F. Supp. 3d 616, 644 (E.D. Mich. 2015) (denying

the motion to stay a case pending the resolution of a Supreme Court case); see also Michael v.

Ghee, 325 F. Supp. 2d 829, 831 (N.D. Ohio 2004) (outlining the same four factors).

       The Sixth Circuit has recognized that “[t]he most important factor is the balance of the

hardships[.]” FTC v. E.M.A. Nationwide, Inc., 767 F.3d 611, 627-28 (6th Cir. 2014). Courts,

however, “must tread carefully in granting a stay of proceedings since a party has a right to a

determination of its rights and liabilities without undue delay.” Ohio Envtl. Council v. U.S. Dist.



                                                  5
       Case: 1:19-cv-02862-PAG Doc #: 13 Filed: 03/04/20 8 of 14. PageID #: 102



Ct., 565 F.2d 393, 396 (6th Cir. 1977) (citing Landis, 299 U.S. at 254-55). The movant bears the

burden of showing “that there is pressing need for delay, and that neither the other party nor the

public will suffer harm from entry of the order.” Id. at 396; see also Clinton v. Jones, 520 U.S.

681, 708 (1997) (“The proponent of a stay bears the burden of establishing its need.”)

III.    ARGUMENT

        A. The Supreme Court Is Not Going To Reject The Unanimous Ruling Of Every
           Single Other Court To Take Up The Severability Issue

        In AAPC, the Fourth Circuit took up three issues: (1) the appropriate level of scrutiny

under which to examine the government debt exemption, (2) whether the government debt

exemption “survives the applicable level of scrutiny,” and (3) if not, “whether to strike the

automated call ban in its entirety, or whether to simply sever the flawed exemption therefrom.”

923 F.3d at 165. Ultimately, the Fourth Circuit found that strict scrutiny applied and that the

government debt exemption was unconstitutional, but that it was severable and therefore did not

mandate striking the automated call ban. Id. at 161. A petition for certiorari was filed and

granted. See --- S. Ct. ---, 2020 WL 113070 (Jan. 10, 2020). But an examination of the decisions

to date regarding the government debt exemption makes clear that the real issue to be decided by

the Supreme Court is the validity of the government debt exemption itself, while the severability

of the remainder of the statute is not legitimately in question.

        The Supreme Court has made clear that “invalid portions of a statute are to be severed

unless it is evident that the Legislature would not have enacted those provisions which are within

its power, independently of that which is not.” INS v. Chadha, 462 U.S. 919, 931-32 (1983)

(quotation marks omitted). Thus, “the invalid part may be dropped if what is left is fully

operative as a law,” Regan v. Time, Inc., 468 U.S. 641, 653 (1984), and would continue to




                                                  6
     Case: 1:19-cv-02862-PAG Doc #: 13 Filed: 03/04/20 9 of 14. PageID #: 103



“function in a manner consistent with the intent of Congress.” Alaska Airlines, Inc. v. Brock, 480

U.S. 678, 685 (1987) (emphasis omitted).

       To be sure, other courts have reached varying conclusions as to the constitutionality of

the government debt exemption. Compare Greenley v. Laborers’ Int’l Union of N. Am., 271 F.

Supp. 3d 1128 (D. Minn. 2017) and Mejia v. Time Warner Cable, Inc., 2017 WL 3278926

(S.D.N.Y. Aug. 1, 2017) (finding that government debt exemption was constitutional), with

AAPC, 923 F.3d 159 (4th Cir. 2019); Duguid v. Facebook, Inc., 926 F.3d 1146 (9th Cir. 2019)

(finding that government debt exemption was unconstitutional). Indeed, the AAPC case itself

was an appeal to the Fourth Circuit from a district court’s opinion finding that the government

debt exemption was constitutional. See 923 F.3d at 161 (“The district court … ruled that it does

not violate the Free Speech Clause.”). Thus, it is unsurprising that the Supreme Court granted

certiorari in order to provide guidance on this dispute.

       By contrast, the argument that the government debt exemption invalidates the entirety of

the TCPA is a throw-away argument that has never worked in any court, ever. And it has been

tried repeatedly. Every single time this issue was taken up, courts found that the government debt

exemption was severable and therefore could not invalidate the rest of the statute. See AAPC,

923 F.3d at 161 (“[W]e are satisfied to sever the flawed exemption from the automated call

ban”); Duguid v. Facebook, Inc., 926 F.3d 1146, 1157 (9th Cir. 2019) (“We reject Facebook’s

challenge that the TCPA as a whole is facially unconstitutional, but we sever the debt collection

exception as violative of the First Amendment.”); Edwards v. Conn’s, Inc., No. 2:18-cv-01998,

2019 WL 4731942, at *1 (D. Nev. Sept. 27, 2019) (“Moving forward, all claims in this case will

continue under the pre-amendment TCPA, which the Ninth Circuit has held to be content-neutral

and consistent with the First Amendment.”); Katz, 2019 WL 4645524, at *8 (“[T]he Court



                                                 7
      Case: 1:19-cv-02862-PAG Doc #: 13 Filed: 03/04/20 10 of 14. PageID #: 104



concludes that the government debt-collection exception of the TCPA is severable. . . .

Therefore, the claims in this case are unaffected by the debt-collection exception’s

unconstitutionality.); Woods v. Santander Consumer USA Inc., No. 2:14-cv-02104-MHH, 2017

WL 1178003, at *3 n.6 (N.D. Ala. Mar. 30, 2017) (“Even if the Court were to … find that the

government-debt exception is invalid, the Court would not deem the entire TCPA to be

unconstitutional because the [government-debt] exception [is] severable from the remainder of

the statute.” (internal quotation marks and citation omitted; alterations in original)); Sliwa v.

Bright House Networks, LLC, No. 2:16-cv-235, 2018 WL 1531913, at *6 (M.D. Fla. Mar. 29,

2018) (“There can be little doubt that, upon a finding that the Government–Debt Exception

violates the First Amendment, the proper course would be to sever that clause from the rest of

Section 227(b)(1)(A)(iii).”); Wijensinha v. Bluegreen Vacations Unlimited, Inc., No. 19-20073-

CIV, 2019 WL 3409487, at 6 (S.D. Fla. Apr. 3, 2019) (“[I]f the amended TCPA were deemed

unconstitutional, a finding of severability would cure the constitutional defect and preclude

invalidation of the entire statute.”); Parker v. Portfolio Recovery Assocs., LLC, No. 18-cv-02103,

2019 WL 4149436, at *2 (C.D. Cal. July 11, 2019) (“[S]pecific evidence of the legislature’s

preference for retaining the valid TCPA provision is provided.”).3



3
    See also Smith v. Truman Rd. Dev., LLC:

                Given the general presumption in favor of severability, the
                apparent Congressional intent that the unconstitutional provision
                be severed, and the TCPA’s demonstrated ability to be fully
                operative without the severed provision, the Court finds the
                government-debt exception is severable. . . . Therefore,
                Defendants’ motion to dismiss on the ground that the government
                debt exception is unconstitutional and unseverable is denied.

2019 WL 5654352, at *16 (W.D. Mo. Oct. 31, 2019); Hand v. Beach Entm’t KC, LCC, 2019
WL 5654351, at *16 (W.D. Mo. Oct. 31, 2019) (same); Taylor v. KC VIN, LLC, 2019 WL
6499140, at *16 (W.D. Mo. Dec. 3, 2019) (same); Doohan v. CTB Inv’rs, LLC, 2019 WL
                                                  8
    Case: 1:19-cv-02862-PAG Doc #: 13 Filed: 03/04/20 11 of 14. PageID #: 105



        Despite the fact that this issue has been taken up by courts repeatedly, Defendant cites

zero cases finding that the government debt exemption could invalidate the entire statute.

Instead, it cites a group of cases generally finding, in the context of other statutes, that

invalidation of a clause may lead to invalidation of an entire statute. See MTS at 6. But those

citations are inapplicable because they do not address the TCPA or the government debt

exemption.

        There is good reason why every decision has come down on the same side. Congress

made its intent very clear: “If any provision of this chapter [containing the TCPA] … is held

invalid the remainder … shall not be affected thereby.” 47 U.S.C. § 608. “While not dispositive,

this unambiguous language endorsing severability relieves us of a counterfactual inquiry as to

congressional intend and creates a presumption of severability absent ‘strong evidence that

Congress intended otherwise.’” Duguid, 926 F.3d at 1156 (quoting Alaska Airlines, Inc. v. Brock,

480 U.S. 678, 686 (1987)). “History reaffirms what Congress said. The TCPA has been ‘fully

operative’ for more than two decades. Then, with little fanfare, Congress appended the

comparatively modest debt-collection exception as a small portion of the 2015 budget bill. The

newly enacted exception did not suddenly and silently become so integral to the TCPA that the

statute could not function without it.” Id. at 1156-57 (internal quotations omitted).

        This distinguishes the TCPA from other statutes which courts held were completely

invalidated due to problematic portions. For instance, in Rappa v. New Castle County, 18 F.3d

1043, 1073 (3d Cir. 1994), the court held that “the proper remedy for content discrimination

generally cannot be to sever the statute so that it restricts more speech than it did before—at least

absent quite specific evidence of a legislative preference for elimination of the exception.”



6497433, at *16 (W.D. Mo. Dec. 3, 2019) (same).
                                                   9
    Case: 1:19-cv-02862-PAG Doc #: 13 Filed: 03/04/20 12 of 14. PageID #: 106



(emphases added). But there was a “specific evidence of legislative preference for elimination of

the exception” here, as noted above. This rationale plainly does not apply to the TCPA.

       So yes, there is a case going to the Supreme Court in which the argument advanced by

Defendant is technically being advanced. But a review of the fact that other courts have

repeatedly come down on the same side of this issue strongly suggests that the Supreme Court

has accepted the case to rule on the constitutionality of the government debt exemption – not to

undo the well-established holding about severability reached by every other court. And because

the allegations of this case do not involve anything addressed in the government debt exemption,

the Supreme Court’s decision is certain to be immaterial to this litigation.

       B. Class Members Will Be Prejudiced By A Stay

       A delay occasioned by a stay at this point, where the issues are not framed for discovery,

where discovery has not taken place, and where the passage of time may affect witness

memories, places Plaintiff and the Class at a distinct, and unnecessary disadvantage. This is

particularly true here, where, as the case law on severance suggests, the Supreme Court takes the

usual position of agreeing on the constitutional issue and in accord with their jurisprudence,

affirms the remedy of severance. Plaintiff’s case will then move on apace, but only after a

possibly lengthy delay. Any delay in deposing witnesses is a problem in a fully-functioning

economy where job mobility may make tracking down people who are current employees

difficult when they change jobs during the delay. Additionally, as both sides know all too well,

third party telemarketing firms of the sort employed by Realgy (or on behalf of Realgy) are quite

transient in nature. The delay hurts both parties, but it hurts Plaintiff hardest because Plaintiff has

the burden of proof.




                                                  10
      Case: 1:19-cv-02862-PAG Doc #: 13 Filed: 03/04/20 13 of 14. PageID #: 107



        Moreover, Congress enacted the TCPA because land line and cellular telephone lines

were being abused by telemarketers. Class action litigation involving the TCPA is litigation in

the public interest. Cf. In re Cardizem CD Antitrust Litigation, 218 F.R.D. 508 (S.D. Mich. 2003)

(antitrust action serves the public interest by ensuring effective enforcement of the antitrust laws

and deterrence of anti-competitive conduct in the marketplace). Cases like this one serve to place

advertisers on notice that abuses will not be tolerated and will be prosecuted. It is in the public

interest to proceed swiftly with this case.

IV.     CONCLUSION

        For the reasons set forth above Plaintiff respectfully requests that the Court deny

Defendant’s Motion to stay in its entirety

Dated: March 4, 2020                           Respectfully submitted,

                                               SAVETT LAW OFFICES, LLC

                                               By:     /s/ Adam T. Savett
                                                       Adam T. Savett

                                               Adam T. Savett (VA73387)
                                               adam@savettlaw.com
                                               2764 Carole Lane
                                               Allentown, PA 18104
                                               Phone: (610) 621-4550
                                               Fax: (610) 978-2970
                                               Katrina Carroll
                                               kcarroll@carlsonlynch.com
                                               Kyle Shamberg
                                               kshamberg@carlsonlynch.com
                                               CARLSON LYNCH LLP
                                               111 W. Washington Street
                                               Suite 1240
                                               Chicago, IL 60602
                                               Phone: (312) 750-1265
                                               Fax: (312) 483-1032

                                               Counsel for Plaintiff and the Putative Class




                                                 11
    Case: 1:19-cv-02862-PAG Doc #: 13 Filed: 03/04/20 14 of 14. PageID #: 108



                              CERTIFICATE OF COMPLIANCE

       I hereby certify that PLAINTIFF’S OPPOSITION TO DEFENDANT REALGY, LLC’S

MOTION TO STAY CASE adheres to the page limitations set forth in Local Rule 7.1(f).

                                                            /s/ Adam T. Savett
                                                             Adam T. Savett




                                 CERTIFICATE OF SERVICE

       I hereby certify that on March 4, 2020, the foregoing was electronically filed with the

Clerk of the Court using the CM/ECF system, by which notification of such filing was

electronically sent and served on all parties.

                                                            /s/ Adam T. Savett
                                                             Adam T. Savett




                                                 12
